Citation Nr: 0943354	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  04-28 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
residuals of a left shoulder injury prior to December 12, 
2008.

2. Entitlement to a rating in excess of 20 percent for 
residuals of a left shoulder injury from December 12, 2008 
onward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran had unverified active service from December 1978 
to June 1982. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the RO 
in Cleveland, Ohio, which continued a 10 percent evaluation 
for residuals of a left shoulder injury.  The Board remanded 
this case in June 2008.  Thereafter, an August 2009 RO rating 
decision granted an increased rating of 20 percent effective 
December 12, 2008.  The Board notes, with respect to 
increased ratings, the United States Court of Appeals for 
Veterans Claims (Court) has held that on a claim for an 
original or increased rating, the appellant will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Court further 
held that, where a claimant has filed a notice of 
disagreement as to a RO decision assigning a particular 
rating, a subsequent RO decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the appeal.  Id.   The Veteran's claim remains 
before the Board.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Veteran testified before the undersigned at a May 2008 
videoconference hearing.  He also testified at an October 
2004 hearing before a Decision Review Officer (DRO).  
Transcripts of these proceedings have been associated with 
the claims folder.  

During the pendency of this appeal, the Veteran filed several 
new claims for service connection as secondary to his 
service-connected left shoulder disability, including left 
hand paresthesias and a cervical strain.  An October 2006 RO 
rating decision granted service connection for left hand 
paresthesias, assigning a 10 percent rating, and denied 
service connection for cervical strain.  The Veteran did not 
initiate a timely appeal, and the rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 
(2009).  Therefore, these issues are not on appeal before the 
Board.  


FINDINGS OF FACT

1. The Veteran is left hand dominant.

2. Prior to April 6, 2006, the Veteran's left shoulder 
disability was manifested by arthritis, scapular thoracic 
crepitation, tenderness, impingement, and limitation of 
motion.

3. From April 6, 2006 to December 12, 2008, the Veteran's 
left shoulder disability was manifested by arthritis, 
limitation of motion with increase in scapular elevation and 
pain, soft tissue tightness, and some tenderness over the 
upper trapezius.  

4. From December 12, 2008 onward, the Veteran's left shoulder 
disability has been manifested by arthritis, limitation of 
motion, and hypersensitivity.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for 
residuals of a left shoulder injury prior to April 6, 2006 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5201, 5203 (2009).

2. The criteria for an increased rating of 30 percent, but no 
higher, for residuals of a left shoulder injury from April 6, 
2006 to December 12, 2008 are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5201, 5203 (2009).

3. The criteria for an increased rating of 30 percent, but no 
higher, for residuals of a left shoulder injury from December 
12, 2008 onward are met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 
5010, 5201, 5203 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The appellant must 
not assume that the Board has overlooked pieces of evidence 
that are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

For an increased compensation claim, the veteran must be 
notified that he must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  Vazquez- Flores v. Peake, 22 Vet. 
App. 37 (2008).  Recently, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) held that the 
notice described in 38 U.S.C. § 5103(a) need not be veteran 
specific, i.e., it need not notify the veteran of alternative 
diagnostic codes.  Vazquez-Flores v. Shinseki, --- F.3d ----, 
2009 WL 2835434 (Fed. Cir. Sep 04, 2009).  The Federal 
Circuit also held that the statutory scheme does not require 
"daily life" evidence for proper claim adjudication.  Id.  
Thus, any error related to the aforementioned is harmless. 

Prior to and following the initial adjudication of the 
Veteran's claim, letters dated in December 2003, August 2004 
and July 2008 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. 
at 120-21.  The letters advised the Veteran of the 
information necessary to substantiate the claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claim, and advised to send any medical 
reports that he had.  He was also told that it was ultimately 
his responsibility to support the claim with appropriate 
evidence.  The July 2008 letter specifically advised the 
Veteran of all the information required under Vazquez-Flores.  
In addition, March 2006 and July 2008 letters provided the 
Veteran with notice concerning the assignment of disability 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473, 490 (2006).

Subsequent to the issuance of the August 2004, March 2006 and 
July 2008 letters, the Veteran's claim was readjudicated in 
an August 2009 rating decision and supplemental statement of 
the case (SSOC).  Thus, there was no deficiency in notice and 
a harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran's Social Security Administration 
records have been associated with the file.  The Veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
January 2004 and December 2008.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the Veteran's service-connected left shoulder 
disability since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
The January 2004 and December 2008 VA examination reports are 
thorough and supported by the medical treatment records.  The 
examinations in this case are adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Increased Rating

The Veteran is seeking a higher disability rating for his 
service-connected residuals of a left shoulder injury, 
evaluated as 10 percent disabling prior to December 12, 2008, 
and 20 percent disabling from December 12, 2008 onward.  For 
the reasons that follow, the Board finds that staged higher 
ratings are warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Consistent with the facts found, the rating may be 
higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. West, 
12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the severity of any current disorder because he 
does not have the requisite medical knowledge or training.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As noted in the introduction, the Veteran previously filed 
separate claims of service connection for cervical strain and 
left hand paresthesias as secondary to his service-connected 
left shoulder disability.  In conjunction with those claims, 
the Veteran underwent VA examinations in September 2006.  He 
was diagnosed with, among other things, a cervical strain 
that was unrelated to his left shoulder.  It was noted, 
however, that the Veteran did have generalized pain in the 
left shoulder that also radiated into the trapezius on the 
left side of his neck.  Thereafter, the RO issued an October 
2006 RO rating decision denying secondary service connection 
for the cervical strain and granting secondary service 
connection for left hand paresthesias.  Although the Veteran 
is seeking a higher rating for his left shoulder disability, 
he has at no time filed a claim seeking increased evaluation 
for his left hand paresthesias.  As the evaluation of left 
hand paresthesias is not an issue presently on appeal, the 
Board cannot consider the symptomatology and effects of the 
Veteran's paresthesias in evaluating his entitlement to an 
increased rating for the left shoulder disability.  See 38 
C.F.R. § 4.14.  With respect to the Veteran's nonservice-
connected cervical strain, the Board notes that when it is 
not possible to separate the effects of a service-connected 
disability from a non-service- connected disability, 38 
C.F.R. § 3.102 requires that reasonable doubt be resolved in 
the claimant's favor, thus attributing such signs and 
symptoms to the service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998). 

For the period prior to December 12, 2008, the Veteran's 
service-connected left shoulder disability is assigned a 
rating of 10 percent, under Diagnostic Code 5203 for scapula 
impairment.  A 20 percent rating is currently in effect as of 
December 12, 2008 under Diagnostic Code 5201 for limitation 
of motion of arm.  

The Veteran testified at the May 2008 videoconference hearing 
that he is left-handed.  See also VA physical therapy 
treatment record, April 2006.  As his left shoulder and arm 
are among his major extremities, they will be rated as such.  

Diagnostic Code 5203 provides ratings for impairment of the 
clavicle or scapula.  Malunion of the clavicle or scapula is 
rated as 10 percent for the major or minor shoulder.  
Nonunion of the clavicle or scapula without loose movement is 
rated as 10 percent for the major or minor shoulder; nonunion 
of the clavicle or scapula with loose movement is rated as 20 
percent for the major or minor shoulder.  Dislocation of the 
clavicle or scapula with loose movement is rated as 20 
percent for the major or minor shoulder.  Diagnostic Code 
5203 provides an alternative rating based on impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a. 

Diagnostic Code 5201 provides that limitation of motion of 
the arm at the shoulder level is rated as 20 percent for the 
major shoulder and 20 percent for the minor shoulder; 
limitation of motion of the arm midway between the side and 
shoulder level is rated as 30 percent for the major shoulder 
and 20 percent for the minor shoulder; limitation of motion 
of the arm to 25 degrees from the side is rated as 40 percent 
for the major shoulder and 30 percent for the minor shoulder.  
38 C.F.R. § 4.71a.  Full range of motion of the shoulder is 0 
to 180 degrees of abduction and forward elevation (flexion) 
and 0 to 90 degrees of internal and external rotation.  38 
C.F.R. § 4.71, Plate I.

Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by X-ray findings is to be rated as 
degenerative arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  For the 
purpose of rating disability from arthritis, the shoulder is 
considered a major joint. 38 C.F.R. § 4.45(f).  A compensable 
evaluation under Diagnostic Codes 5003 and 38 C.F.R. § 4.59 
(for painful motion) is in order where arthritis is 
established by X-ray findings and no actual limitation of 
motion of the affected joint is demonstrated.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1996), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.



a. Prior to December 12, 2008

In order to establish a rating higher than 10 percent prior 
to December 12, 2008 under Diagnostic Code 5203, the medical 
evidence would need to show either nonunion of the clavicle 
or scapula with loose movement, or dislocation of the 
clavicle or scapula.  38 C.F.R. § 4.71a.  

On VA examination in January 2004, range of motion testing 
revealed abduction and flexion to 105 degrees and internal 
and external rotation to 75 degrees, both limited by pain.  
The Veteran seemed to have decent strength, but pain with 
push-and-pull.  He also held his left shoulder in an elevated 
position that caused some pain over the trapezius muscles.  
No other swelling or deformity was noted in the left shoulder 
and no obvious signs of instability were detected.  Physical 
examination showed marked scapular thoracic crepitation.  X-
rays demonstrated minimal degenerative arthritic changes of 
the left acromioclavicular and shoulder joints, but no 
fracture, dislocation or destructive bone changes.  The final 
diagnosis was residuals of a left shoulder injury.  

VA orthopedic treatment notes dated in August 2004 show that 
the Veteran was found to have considerable amount of UU 
scapular/thoracic crepitus medial to the border of the 
scapula.  It was tender throughout this region.  There was no 
erythema or swelling.  Examination of the left shoulder 
revealed signs of impingement.  There was pain on the lateral 
aspect of the deltoid when the arm was brought to 90 degrees 
abduction and internal rotation.  Isolated strength testing 
revealed supraspinatus, external rotator, internal rotators 
to be 5/5 strength.  It was noted that there was no pain over 
the acromioclavicular joint, but that the Veteran held his 
shoulder girdle in a flexed position up towards his neck.  
The AC joint on the left, which was not particularly tender, 
was comparable to the AC joint on the right.  The impression 
was scapular/thoracic and left shoulder bursitis.  

VA physical therapy notes dated in October 2004 indicate that 
a diagnosis of left scapulothoracic and some deltoid 
bursitis.  Active range of motion measurements revealed 
limitation of flexion at 90 degrees.  A protraction and 
winging of the scapula during flexion was noted.  Abduction 
was 100 degrees with increase in elevation of the scapula.  
External rotation was 70 degrees, and internal rotation was 
45 degrees.  Postural assessment revealed a winging of the 
left scapula.  Manual muscle tests revealed limitations for 
shoulder flexion, abduction and a 3+/5 muscle grade with 
increase in winging of the left scapula.  All other manual 
muscle tests revealed a 4/5 muscle grade for the shoulder.  
Manual muscle tests for the left scapula revealed limitations 
for the serratus anterior at a 3/5, and for the rhomboid, mid 
trapezius and low trapezius at a 4/5 muscle grade.  Palpation 
elicited pain at the subacromial space, and throughout the 
scapular musculature.  Neer test was positive.  

X-rays dated in January 2005 revealed minimal degenerative 
changes about the AC joint.  No fracture or dislocation was 
identified.  There was no significant joint space narrowing, 
abnormal intra-articular calcification, or acute bony 
abnormality.  An April 2005 CT scan showed mild to moderate 
degenerative changes of the AC joint.  There was no acute 
fracture-dislocation of the left shoulder joint.  It was also 
noted that there was no gross evidence of tear of the 
supraspinatus tendon, no significant impingement on the 
supraspinatus, and no acute fracture identified in the 
glenoid cavity. The humeral head was intact, the glenohumeral 
relation was normal, and the coracoid was intact.  

VA physical therapy notes dated in April 2006 indicate a 
forward head rounded shoulder position with marked elevation 
of the left scapula on postural assessment.  Active range of 
motion of the left upper extremities revealed limitations of 
forward flexion at 60 degrees and abduction at 50 degrees, 
both with increase in scapular elevation and pain.  Passive 
range of motion was within normal limits for flexion and 
abduction in a supine laying position. Manual muscle test 
revealed an overall gross strength of 4/5 for shoulder 
flexion, abduction, external rotation and internal rotation, 
and a 4+/5 for all other manual muscle grades for the 
bilateral upper extremities.  Palpation did elicit marked 
soft tissue tightness and some tenderness over the upper 
trapezius and levator scapular ventralis and rhomboid major 
and minor.  

In light of the foregoing, the Board finds that the criteria 
to support a rating in excess of 10 percent under Diagnostic 
Code 5203 for the Veteran's left shoulder disability have not 
been met at any time prior to December 12, 2008.  The 
evidence does not show nonunion of the clavicle or scapula 
with loose movement, or dislocation of the clavicle or 
scapula, as is required for a higher evaluation of 20 percent 
under Diagnostic Code 5203.  38 C.F.R. § 4.71a.  Indeed, X-
rays and CT scan were all negative for fracture and 
dislocation.  

The Board has considered whether a higher rating may be 
assigned for the Veteran's AC arthritis under Diagnostic Code 
5003, which rates degenerative arthritis on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  38 C.F.R. § 4.71a.  Under 
Diagnostic Code 5201, limitation of motion of the major arm 
at shoulder level is rated as 20 percent disabling, while 
limitation of motion of the major arm midway between side and 
shoulder level is rated as 30 percent disabling.  The medical 
evidence, as summarized above, shows that in January 2004 the 
Veteran's range of motion was 105 degrees abduction and 
flexion.  In October 2004, flexion was 90 degrees and 
abduction was 100 degrees.  In April 2006, active range of 
motion was limited to 60 percent flexion and 50 percent 
abduction, with increase in scapular elevation and pain.  
Based on this evidence, the Board finds that the criteria for 
an evaluation in excess of 10 percent prior to April 2006 
have not been met.  At the January 2004 examination, flexion 
and abduction of the left arm were higher than shoulder 
level, and in October 2004, abduction was again higher than 
shoulder level.  In contrast, as of the April 6, 2006 
physical therapy session, the Veteran has been shown to have 
limitation of motion of the left arm midway between side and 
shoulder level, thereby meeting the criteria for a 30 percent 
evaluation under Diagnostic Code 5201.  A staged higher 
rating of 30 percent from April 6, 2006 to December 12, 2008 
is therefore warranted.  See Fenderson, supra; Hart, supra.  
However, as the range of motion has not been shown to be 
limited to 25 degrees from the side, an even higher rating of 
40 percent under the same diagnostic code is not warranted.

The Board must also consider other possible avenues for a 
higher rating.  Impairment of the major humerus involving 
fibrous union is rated at 50 percent under Diagnostic Code 
5202, and intermediate ankylosis of the major scapulohumeral 
articulation is rated at 40 percent under Diagnostic Code 
5200.  38 C.F.R. § 4.71a.  There is, however, no evidence of 
these conditions in the record.  Additionally, the medical 
evidence does not indicate intermediate degrees of residual 
weakness, pain or limitation of motion so as to warrant a 
higher rating by analogy to Diagnostic Codes 5200 and 5202.  
It is also noted that for the period from April 6, 2006 to 
December 12, 2008, a separate rating for clavicle or scapula 
impairment under Diagnostic Code 5203 is not warranted, as a 
30 percent rating for painful motion has already been 
established.  A second rating Diagnostic Code would 
compensate the Veteran twice for the same symptoms, violating 
the anti-pyramiding rule.  See 38 C.F.R. § 4.14; VAOPGCPREC 
9-98 (August 14, 1998) (explaining that removal of semilunar 
cartilage may result in complications producing loss of 
motion).  Therefore, a higher rating is not available under 
the other diagnostic codes for shoulder disabilities.  

The Board has considered the DeLuca criteria previously 
discussed.  See DeLuca, supra.  However, findings of 
functional impairment due to DeLuca considerations have 
already been considered as part of the Veteran's increased 30 
percent rating.  This rating properly compensates him for his 
symptoms of pain, tenderness and limitation of motion.  There 
is no medical evidence of record indicating that the Veteran 
currently experiences pain which causes additional limitation 
of motion beyond that contemplated by the assigned 
evaluation.  Accordingly, the Board finds that an even higher 
rating under the DeLuca criteria for the same symptoms is not 
warranted.  See 38 C.F.R. § 4.14.

As such, the Board concludes that a staged increased rating 
of 30 percent, but no higher, is warranted for the Veteran's 
residuals of a left shoulder injury from April 6, 2006 to 
December 12, 2008.  The benefit-of-the-doubt rule has been 
applied in arriving at this decision. 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

b. From December 12, 2008 onward

In order to establish a rating higher than 20 percent under 
Diagnostic Code 5201, the medical evidence would need to show 
limitation of motion of the arm midway between the side and 
shoulder level.  38 C.F.R. § 4.71a.  

At the December 2008 VA examination, it was noted that 
previous CT scan and X-rays showed some AC arthritis.  No 
surgery had been done and there were no assistive devices on 
the left shoulder, but the shoulder was getting worse 
gradually with time.  The Veteran reported getting aching 
pain around the shoulder around the parascapular muscles as 
well as trapezial pain from the neck and radicular pain.  
Normal daily activity was difficult as he could not do 
repetitive use, pushing, pulling or overheard use with the 
left arm.  Range of motion testing revealed flexion to 80 
degrees and abduction to 80 degrees.  The Veteran could only 
internally and externally rotate to 20 degrees due to 
resistance from pain.  The examiner noted that there was pain 
throughout the entire range of motion and hypersensitivity 
throughout the left shoulder.  Repetitive used caused no 
changes other than additional pain.  No flare-ups were noted.  
The final diagnosis was residual injury of the left shoulder 
with acromioclavicular (AC) arthritis.  In a March 2009 
addendum, the examiner explained that the symptoms of the 
neck could not be separated from the shoulder as both caused 
pain in the shoulder area.  

Based on the evidence of record, the Board finds that the 
criteria to support an increased rating of 30 percent, but no 
higher, have been met for the period from December 12, 2008 
onward.  As noted at the December 2008 examination, CT scans 
and X-rays have demonstrated some AC arthritis.  Diagnostic 
Code 5003 provides that degenerative arthritis is to be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  38 C.F.R. 
§ 4.71a.  Limitation of motion of the arm is rated under 
Diagnostic Code 5201.  On physical examination, the Veteran 
was found to have range of motion limited to 80 degrees 
flexion and abduction, with pain throughout the entire range 
of motion.  The Board finds that a rating of 30 percent under 
Diagnostic Code 5201 is warranted here for limitation of 
motion of the major arm midway between the side and shoulder 
level.  38 C.F.R. § 4.71a.  The Veteran has not, however, 
been shown to have limitation of motion of the left arm to 25 
degrees from the side; thus a higher rating of 40 percent 
under Diagnostic Code 5201, even with consideration of the 
DeLuca criteria, is not warranted.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  In this regard, it is noted that the Veteran does not 
have ankylosis of the scapulohumeral articulation (Diagnostic 
Code 5200), or impairment of the humerus involving recurrent 
dislocation at the scapulohumeral joint, fibrous union, false 
flail joint, or flail shoulder (Diagnostic Code 5202).  38 
C.F.R. § 4.71a.  Nor does the medical evidence indicate 
intermediate degrees of residual weakness, pain or limitation 
of motion so as to warrant a higher rating by analogy to 
Diagnostic Codes 5200 and 5202.  It is also noted that a 
separate rating for clavicle or scapula impairment under 
Diagnostic Code 5203 is not warranted, as the Veteran already 
receives a 30 percent rating for painful motion.  See 38 
C.F.R. § 4.14; VAOPGCPREC 9-98 (August 14, 1998).  
Furthermore, while the highest evaluation available under 
Diagnostic Codes 5203 is 20 percent, the Board has already 
determined that a higher rating of 30 percent is warranted 
under Diagnostic Code 5201.  Therefore, an higher rating for 
the period from December 12, 2008 onward is not available 
under the other diagnostic codes for shoulder disabilities.  

As such, the Board concludes that an increased rating of 30 
percent, but no higher, is warranted for the Veteran's 
residuals of a left shoulder injury from December 12, 2008 
onward. The benefit-of-the-doubt rule has been applied in 
arriving at this decision. 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Finally, the Board has also considered whether the case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  There is no indication in the record 
that the schedular evaluation is inadequate to evaluate the 
impairment of the Veteran's earning capacity due to the 
disability at issue.  The Veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a left shoulder injury prior to April 6, 2006 is denied.  

Entitlement to an increased rating of 30 percent, but no 
higher, for residuals of a left shoulder injury from April 6, 
2006 to December 12, 2008 is granted.  

Entitlement to an increased rating of 30 percent, but no 
higher, for residuals of a left shoulder injury from December 
12, 2008 onward is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


